Olivee, Presiding Judge:
This appeal for reappraisement has been submitted for decision upon the following stipulation of counsel for the parties hereto:
It is hereby stipulated and agreed, subject to the approval of the court, that the market value or price at the time of exportation of the 25 fishing reels No. 300 at which such or similar merchandise is freely offered for sale for home consumption to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantities and in the ordinary course of trade, including all containers and coverings of whatever nature, and all other costs, charges, and expenses incident to placing the merchandise in condition, packed ready for shipment to the United States, is $4.30 Canadian funds, packed, tax included, per reel, and that there was no higher export value for the merchandise herein at the time of exportation thereof.
It is further agreed that this case may be submitted on the foregoing stipulation.
On bhe agreed facts I find the foreign value, as that value is defined in section 402 (c) of the Tariff Act of 1930, as amended by bhe Administrative Act of 1938, to be the proper basis for the determination of the value of the 25 fishing reels No. 300, and that such value is $4.30 Canadian funds, packed, tax included, per reel. Insofar as the appeal relates to all other merchandise it is hereby dismissed.
Judgment will be rendered accordingly.